Citation Nr: 1514184	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  11-18 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected Von Willebrand's angiohemophilia.

2.  Entitlement to service connection for a bilateral foot disorder, claimed as flat feet.

3.  Entitlement to service connection for a brain tumor, including as secondary to service-connected Von Willebrand's angiohemophilia.

4.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1989 to May 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Although previously included on his substantive appeal, in a January 2014 written statement from his representative, the Veteran withdrew his appeal for an increased rating for his service-connected right knee disability.   Accordingly, this issue is not before the Board.



However, the Veteran filed a new claim for entitlement to an increased rating for a service-connected right knee disability in a December 2014 statement, but this new claim has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

During his hearing, the Veteran indicated he received private medical treatment relative to his claim for service connection for a bilateral foot disorder from Wilson Orthopedics and/or Eastern Carolina Orthopedics (see hearing transcript pg 3).  Following his hearing, the record was held open so the Veteran could submit the identified relevant private treatment records.  Although he submitted records from Duke Medicine during this time period, he did not submit the identified orthopedic records.  Because these identified private records would be relevant to the issues on appeal, remand is required to obtain these outstanding records.

Additionally, the Veteran also testified he received ongoing treatment at the VA medical center (VAMC), particularly including monitoring of his blood counts.  In a January 2015 written statement, the Veteran's attorney indicated that she was enclosing a CD of the Veteran's VA medical records.  However, for some reason, the records on the CD were not scanned into VBMS.  

After obtaining the above identified records, the AOJ should also conduct any additional development they find necessary, including providing the Veteran with a VA examination regarding his bilateral foot disorder if required under McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006).

Finally, in a March 2014 rating decision the RO denied entitlement to TDIU and in an October 2014 rating decision denied entitlement to service connection for a brain tumor.  The Veteran filed timely notices of disagreements (NODs) regarding these issues in March 2014 and November 2014 respectively.  Based on review of the Veteran's claims file, it appears no statement of the case addressing these matters has been issued, and the Veteran's NODs are still pending.  Accordingly, remand is required for a statement of the case regarding these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  These issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1. After obtaining the proper authorization from the Veteran, obtain all available treatment records from Wilson Orthopedics and/or Eastern Carolina Orthopedics, especially regarding the Veteran's bilateral foot disorder, and associate them with the claims file.  Any negative response must be fully documented in the claims file.

2.  Make attempts to locate with the Evidence Intake Unit the CD received from the Veteran's attorney with his VA medical records (see above) and scan them into VBMS.  If the CD cannot be located, then the RO should obtain all available VA treatment records from the VAMC in Durham, North Carolina from 2010 to the present and associate them with the claims file.

3.  Conduct any additional development required, including providing the Veteran with a VA examination regarding his claims for service connection for a bilateral foot disorder, if needed.

4.  Readjudicate the Veteran's appeals regarding an increased rating for Von Willebrand's and service connection for a bilateral foot disorder.

5.  Provide the Veteran with a statement of the case addressing his claims for service connection for a brain tumor, including as secondary to service-connected Von Willebrand's, and entitlement to TDIU.  The RO should also advise the Veteran that he must file a substantive appeal within 60 days.  If a timely substantive appeal is not filed, these claims should not be certified to the Board.  If appealed, subject to current appellate procedures, these claims should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

